Citation Nr: 0612724	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  97-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected flat 
feet.

2. Entitlement to service connection for a hip disorder, to 
include as secondary to service-connected flat feet.

3. Entitlement to service connection for a back disorder, to 
include as secondary to service-connected flat feet.

4. Entitlement to an initial disability rating in excess of 
10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1947, including service during World War II.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 and April 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  On September 9, 2005, the 
Board granted the veteran's motion to advance the appeal on 
the docket pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

In June 2004, the veteran testified before a Veterans Law 
Judge at a Board hearing in Phoenix, Arizona.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As noted in the introduction, the veteran testified at a 
Board hearing in June 2004. The Veterans Law Judge who 
conducted that hearing has since retired.  In September 2005, 
the Board issued a letter to the veteran and his 
representative that informed them of this circumstance and 
that the veteran had a right to a new hearing before the 
Veterans Law Judge that would decide his case.  See 38 
U.S.C.A. § 7107(c) (West 2002).  He was requested to inform 
the Board as to whether he wanted to attend a new hearing.  
The veteran replied that he wanted to attend a hearing before 
a Veterans Law Judge of the Board at the RO.  Although a 
videoconference hearing was scheduled, the veteran did not 
appear for the hearing.  The veteran has not waived his right 
to an in person hearing before a Veterans Law Judge.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






